IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 95-50850
                          Conference Calendar



NICHOLAS CASTILLO,

                                           Plaintiff-Appellant,
versus

JACK KYLE ET AL.,

                                           Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-95-CV-325
                         - - - - - - - - - -
                            April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Nicholas Castillo appeals the district court’s dismissal of

his civil rights suit as frivolous.    He argues that the district

court erred in determining that the change in the interval in his

parole review did not run afoul the Ex Post Facto Clause.    We

have reviewed the record and determined that the district court

did not abuse its discretion.     Allison v. Kyle, 66 F.3d 71, 73-74

(5th Cir. 1995).

     AFFIRMED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.